DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 and 22-23 are pending, of which claims 1, 11, and 20 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The objections and rejections of the Final office action mailed 02/10/2022, have been overcome by the applicant's persuasive arguments and amendments.
Claims 1-20 and 22-23 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph E. Young, Reg. No. 74,456 on 5/25/2022.
The application has been amended as follows: 
Claim 13 (Currently Amended) The method of claim 12

 Allowable Subject Matter
Claims 1-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bergin (U.S. Publication No. 2019/0228115) teaches generating and displaying floorplans of buildings to dynamically create a building information model (BIM) (Figs. 2 and 3). The user may input via an input device a sketch or bubble diagram that is transformed to a BIM (0007, 0034-0038) of the building including its layout and outside shape or outline of the building.
Laupheimer ("Neural Networks for the Classification of Building Use from Street-View Imagery") uses neural networks to classify building facades input via scanning into various use classes (p. 178 section 1.2). Laupheimer describes the use of training data using "street level images" of buildings, "2D ground plan polygon for each building, enriched with semantic information like address, communal district, building block number and building use," and "positions and heading information of the crawled Google Street View images." (p. 178-179).
Porter (U.S. Publication No. 2019/0385363) teaches inputting a region of interest into the system based on latitude and longitudinal coordinates (0036-0037). Porter is able to reconstruct 3D roofs of buildings from 2D images by generating line segments and then build up to 3D geometries from the line segments and image metadata. 
However, the references of record taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11, and 20:
“an outline of an exterior representation of a building from an exterior view of the building, the outline comprising geometric shapes, wherein each of the geometric shapes defines a different exterior surface of the building … one or more constraints for the outline, wherein the one or more constraints include an architectural style to be applied to the geometric shapes of the outline; and … machine learning system configured to apply a model … to the outline of the exterior representation of the building to generate a realistic rendering of the exterior representation of the building, the realistic rendering comprising renderings of the geometric shapes of the outline for the building according to the architectural style” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148